--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT, dated as of October 1,
2018 (this “Amendment”), is by and among Sensient Receivables LLC, a Delaware
limited liability company (“Seller”), Sensient Technologies Corporation, a
Wisconsin corporation (“STC”), as initial Servicer and as the Performance
Guarantor, and (c) Wells Fargo Bank, National Association, a national banking
association (together with its successors and assigns, the “Purchaser”).


RECITALS


WHEREAS, the Seller, the Servicer and the Purchaser are parties to that certain
Receivables Purchase Agreement, dated as of October 3, 2016 (as amended prior to
the date hereof, the “Existing Purchase Agreement” and, as amended hereby and
from time to time hereafter amended, restated or otherwise modified, the
“Purchase Agreement”); and


WHEREAS, the parties wish to amend the Purchase Agreement as hereinafter set
forth;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Definitions.  Capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Purchase Agreement.


2.           Amendments.  The Existing Purchase Agreement is hereby amended as
follows:


(a)         The definition of “Default Horizon Ratio” is hereby amended and
restated in its entirety to read as follows:


“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the last four and one-half (4.5) months ending on such
Cut-Off Date, by (ii) the Net Pool Balance as of such Cut-off Date.


(b)         Clause (c) of the definition of “Eligible Receivable” is hereby
amended to delete “5%” where it appears and to substitute in lieu thereof
“15%.”  In addition, (i) applicability of clause (o) of the definition of
“Eligible Receivable” to Receivables originated by the Cosmetics Division of
Sensient Colors LLC is hereby waived through October 31, 2018, and (ii) Section
5.1(o) and the first sentence of Section 6.2(b) of the Purchase Agreement shall
only apply to Receivables originated by the Cosmetics Division of Sensient
Colors LLC at any time after October 31, 2018 when they are included as Eligible
Receivables in the Net Pool Balance.



(c)         The definition of “Facility Limit” is hereby amended to delete
“$60,000,000” where it appears and to substitute in lieu thereof “$70,000,000.”


(d)         The definition of “Facility Termination Date” is hereby amended and
restated in its entirety to read as follows:


“Facility Termination Date” means the earlier of (i) October 1, 2019, and (ii)
the Amortization Date.


1

--------------------------------------------------------------------------------

Execution Version


(e)         The definition of “Receivable” is hereby amended to delete the
following sentence at the end thereof:


Notwithstanding the foregoing, in no event will the term “Receivable” include
any indebtedness or obligation owing from Nestle USA Inc. and/or Nestle Purina
Petcare Company or any of its direct or indirect subsidiaries or affiliates to
Sensient Flavors LLC arising prior to the later to occur of November 15, 2017
and the date on which such obligations and indebtedness cease being sold by
Sensient Flavors LLC to Bank of America, N.A. or its affiliates (as reasonably
demonstrated by the Servicer to the Purchaser).


(f)         Exhibit I to the Existing Purchase Agreement is hereby amended to
delete the following fifth paragraph at the beginning thereof:


The parties agree that although receivables generated by the Cosmetics Division
of Sensient Colors LLC shall constitute “Receivables” for purposes of the
Transaction Documents, in no event shall they be included in any Servicer Report
as either Eligible Receivables or ineligible Receivables or in the computation
or any reserve or ratio under this Agreement.


(g)         Exhibit IV to the Existing Purchase Agreement is hereby amended and
restated in its entirety to read as set forth in Annex A to this Amendment.


3.          Effect of Amendment.  Except as specifically amended hereby, the
Existing Purchase Agreement and all exhibits and schedules attached thereto and
the Performance Undertaking shall remain in full force and effect.  This
Amendment shall not constitute a novation of the Purchase Agreement or the
Performance Undertaking, but shall constitute an amendment to thereto.


4.          Conditions Precedent.  Effectiveness of this Amendment is subject to
the prior or contemporaneous satisfaction of each of the following conditions
precedent:




(a)
Wells shall have received: (i) counterparts hereof, duly executed by each of the
parties hereto and consented to by the Purchaser, and (ii) payment in
immediately available funds of a fully-earned and non-refundable amendment fee
equal to 5 basis points multiplied by $70,000,000.





(b)
Each of the representations and warranties contained in Section 5 of this
Amendment shall be true and correct.



2

--------------------------------------------------------------------------------

Execution Version


5.          Representations and Warranties.  Each of the Performance Guarantor,
the Seller and the Servicer hereby represents and warrants to the Purchaser that
each of the representations and warranties made by it or on its behalf in the
Purchase Agreement or the Performance Undertaking, as applicable, were true and
correct when made and are true and correct, in all material respects, on and as
of the date of this Amendment with the same full force and effect as if each of
such representations and warranties had been made by it on the date hereof and
in this Amendment, and the Performance Undertaking is hereby ratified and
confirmed.  The representations and warranties set forth above shall survive the
execution of this Amendment.


6.          CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW.


7.          CONSENT TO JURISDICTION.  EACH PARTY TO THIS AMENDMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE AGREEMENTS, AND
EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.


8.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, THE PURCHASE AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.


9.          Binding Effect.  Upon execution and delivery of a counterpart hereof
by each of the parties hereto, and the satisfaction of the conditions precedent
set forth in Section 5 hereof, this Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).


10.         Legal Fees.  In addition to its obligations under the Purchase
Agreement, the Seller agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Purchaser, in connection with the negotiation,
preparation, execution and delivery of this Amendment within 30 days after
receipt of a reasonably detailed invoice therefor.


11.        Counterparts; Severability; Section References.  This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Amendment.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of a signature page to this Amendment.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


<Signature pages follow>


3

--------------------------------------------------------------------------------

Execution Version


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.


SENSIENT RECEIVABLES LLC, as Seller
 
By:
   
Name:
Title:
 
SENSIENT TECHNOLOGIES CORPORATION, as the Servicer and the Performance Guarantor
 
By:
    
Name:
Title:



4

--------------------------------------------------------------------------------

Execution Version


WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Purchaser
 
By:
   
Name:
Title:



5

--------------------------------------------------------------------------------

Execution Version


Annex A



 
Bank Name and Address
 
Lock-Box Address (if
applicable)
 
Lock-Box and/or
 Collection Account #
 
Account Name
                                 
Wells Fargo Bank
 P.O. Box 63020,
San Francisco, CA 94163
 
4015 Solutions Center, Chicago, IL 60677-4000
 
     
Sensient Receivables LLC
 
                 
Bank of America
100 West 33rd Street, New York, NY 10001
 
62453 Collections Center Drive,
Chicago, IL 60693
     
Sensient Receivables LLC
                 
Bank of America
100 West 33rd Street, New York, NY 10001
 
62455 Collections Center Drive,
Chicago, IL 60693
     
Sensient Receivables LLC
                 
Wells Fargo Bank
 P.O. Box 63020,
San Francisco, CA 94163
 
PO Box 934701, Atlanta, GA  31193-4701
     
Sensient Receivables LLC
               





6

--------------------------------------------------------------------------------